Case 3:20-cv-00616-JAG-RCY Document 4 Filed 09/14/20 Page 1 of 3 PagelD# 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROSCOE W. JOHNSON,

Plaintiff,
Vv. Civil Action No. 3:20CV616
UNKNOWN,

Defendant.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate proceeding pro se, has submitted a letter to the Court
complaining about his state criminal prosecution. (ECF No. 1.) By Memorandum Order entered
on August 14, 2020, the Court explained to Plaintiff as follows:

The Court will not conduct a general inquiry into his state court prosecution.
Rather, Plaintiff must identify a violation of federal or constitutional law. It is not
clear from Plaintiff's submissions whether he wishes to pursue a civil rights action
challenging the conditions of his confinement under 42 U.S.C. § 1983 or a petition
for a writ of habeas corpus under 28 U.S.C. § 2254. See Rivenbark v. Virginia, 305
F. App’x 144, 145 (4th Cir. 2008).

In order to state a viable claim under 42 U.S.C. § 1983,' a plaintiff must
allege that a person acting under color of state law deprived him or her of a
constitutional right or of a right conferred by a law of the United States. See Dowe
v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir.
1998) (citing 42 U.S.C. § 1983).

“[T]he settled rules [provide] that habeas corpus relief is appropriate only
when a prisoner attacks the fact or duration of confinement, see Preiser v.

 

' That statute provides, in pertinent part:

Every person who, under color of any statute . . . of any State
... Subjects, or causes to be subjected, any citizen of the United
States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.
Case 3:20-cv-00616-JAG-RCY Document 4 Filed 09/14/20 Page 2 of 3 PagelD# 10

Rodriguez, 411 U.S. 475 (1973); whereas, challenges to the conditions of
confinement that would not result in a definite reduction in the length of
confinement are properly brought” by some other procedural vehicle, including a
42 U.S.C. § 1983 complaint. Olajide v. B.LC.E., 402 F. Supp. 2d 688, 695 (E.D.
Va. 2005) (emphasis omitted) (internal parallel citations omitted) (citing Strader v.
Troy, 571 F.2d 1263, 1269 (4th Cir. 1978)). Thus, any challenge to the duration of
his sentence must be brought pursuant to a habeas corpus petition under 28 U.S.C.
§ 2254. [A] plaintiff[, however,] may not seek monetary damages under § 2254,
nor are monetary damages appropriate under 42 U.S.C. § 1983 where the plaintiff
is attacking the duration of his sentence. See Wilkinson v. Dotson, 544 U.S. 74, 81-
82 (2005) (“[A] state prisoner’s § 1983 action is barred . . . no matter the relief
sought (damages or equitable relief), no matter the target of the prisoner’s suit (state
conduct leading to conviction or internal prison proceedings)—if success in that
action would necessarily demonstrate the invalidity of confinement or its duration.”
(emphasis added)).

Accordingly, the Clerk is DIRECTED to send both a 42 U.S.C. § 1983
form and a 28 U.S.C. § 2254 form to Plaintiff. The Clerk SHALL write the
case number for this civil action number on both forms.

If Plaintiff wishes to proceed pursuant to 28 U.S.C. § 2254, he must file a
petition for a writ of habeas corpus on the proper forms. Because federal law
prohibits the filing of any second or successive § 2254 petition, see 28 U.S.C. §
2244(a), Plaintiff is strongly urged to present every available claim for relief in his
first such motion. Plaintiff is warned that federal law imposes a one-year statute of
limitations on § 2254 petitions. 28 U.S.C. § 2244(d). Plaintiff is also reminded
that, before this Court can consider a § 2254 petition, he must first exhaust his state
court remedies for all of his claims. See 28 U.S.C. § 2254(b), (c). Exhaustion is
accomplished by presenting the claims to the Supreme Court of Virginia for review
either on direct appeal or in a collateral proceeding.

Plaintiff must complete the forms for either a 28 U.S.C. § 2254 petition or
a 42 U.S.C. § 1983 action and return the same to the Court within fifteen (15) days
of the date of entry hereof. Failure to complete an appropriate form and return the
same to the Court within fifteen (15) days of the date of entry hereof will result in
the dismissal of the action. See Fed. R. Civ. P. 41(b).

(ECF No. 2.) On August 26, 2020, the Court received Plaintiff's response. (ECF No. 3.) Plaintiff
admits that he has not exhausted his state court remedies with respect to his challenges to his
conviction and sentence. (/d. at 1.) Further, he did not submit a § 1983 complaint form. Because
Plaintiff did not complete and return a form to the Court, the action will be DISMISSED
WITHOUT PREJUDICE. To the extent Plaintiff desires to bring a § 2254 petition, he may do so

after he exhausts his remedies in state court.
Case 3:20-cv-00616-JAG-RCY Document 4 Filed 09/14/20 Page 3 of 3 PagelD# 11

An appropriate Order shall accompany this Memorandum Opinion.

 

 

 

 

 

Is Ne L
John A. Gibney, Jr. / / _
Date: 14 September 2020 United States District Jud¢e
Richmond, Virginia
